Title: From Alexander Hamilton to the Editor of the Minerva, 11 August [1795]
From: Hamilton, Alexander
To: Minerva, the Editor of the



New York August 11. [1795]

The Editor of the Minerva having received information, through an authentic channel, that Mr. Pinckney, our Minister at London, had written to this Country in a manner, which indicated that he had been consulted by Mr. Jay on the subject of the Treaty lately negotiated with Great Britain, and that it had met with his approbation; felt himself warranted in stating these ideas to the public. Having been called upon, in the Argus of Saturday last, in a manner not very decent, for evidence of the fact; & knowing that Mr. Jay must be able to give a confirmation of it; and thinking it probable that he might not be unwilling to do so—The Editor took the liberty through a friend to make the Inquiry of him. Mr. Jay has obligingly furnished the following extract of a letter from himself to the Secretary of State: which fully establishes the truth of what has been alleged. (viz)
Extract of a Letter from Mr Jay to the Honb. Edm. Randolph Esqr Secy of State. dated at London the 19 Novr 1794.
“I ought not to omit mentioning the acknowledgments due from me to mr. Pinckney: with whom I have every Reason to be satisfied, and from whose advice and opinions I have derived Light and advantage in the course of the negociation. His approbation of the Treaty gives me pleasure; not merely because his opinion corresponds with my own, but also from the Sentiments I entertain of his Judgment and Candour.”
